Citation Nr: 0024545	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for periodontal 
disease, claimed as secondary to service connected 
disabilities.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for psoriasis.

3.  Entitlement to an initial disability evaluation in excess 
of 20 percent for psoriatic arthritis.

4.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.29, based on hospitalization from September 8, 
1989, to October 19, 1989.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1961, and from September 1961 to September 1967.  This appeal 
arises from rating decisions of the Department of Veterans 
Affairs (VA), regional offices in Houston, Texas (April 
1993), and Atlanta, Georgia (August 1994).  The claims folder 
was subsequently transferred to the Montgomery, Alabama, 
regional office (RO).  

In a January 2000 decision, the Board of Veterans' Appeals 
(Board), in part, remanded the case for additional 
development.  Subsequently, rating actions dated in January 
and June 2000 granted the veteran's claims for a total rating 
based on individual unemployability and service connection 
for sleep apnea.  


FINDINGS OF FACT

1.  Evidence of record provides a possible nexus between a 
service connected disability and the veteran's claimed 
periodontal disease.

2.  The veteran has experienced psoriasis involving various 
parts of the body; at times this has resulted in constant 
itching and involved extensive lesions.  However, at no time 
since June 1989 has the evidence showed the psoriasis to 
result in ulceration or extensive exfoliation or crusting, 
systemic or nervous manifestations, or to be exceptionally 
repugnant.

3.  The veteran's psoriatic arthritis has been objectively 
manifested since August 1990 by complaints of joint pain and 
stiffness, affecting at times multiple joints; these symptoms 
have been well-managed with medication, and there has been no 
showing of incapacitating exacerbations requiring medical 
treatment, and no objective evidence of significant 
limitation of joint motion or definite impairment of health. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to secondary service connection 
for periodontal disease is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Reiber v. Brown, 7 Vet. App. 513, 517 (1995).

2.  The criteria for a rating in excess of 30 percent for 
service-connected psoriasis, from June 1989 to the present, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Codes 7806, 7816 (1999).

3.  The criteria for a rating in excess of 20 percent for 
service-connected psoriatic arthritis, from August 1990 to 
the present, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Code 5002 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Periodontal Disease-Secondary Service Connection

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom.  Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

The veteran is service connected for, inter alia, psoriasis 
and psoriatic arthritis.  A private physician, Lee A. Bell, 
D.M.D., wrote in June 1993 that the veteran had moderate 
periodontitis and that "contributing factors" were 
"arthritis (limited opening) and methotrexate administration 
(soreness of gums and tongue)."  This constitutes medical 
evidence of a nexus between a current claimed disorder and a 
service-connected disability to well ground the appellant's 
claim.

Increased Evaluation Claims

The veteran's claims for increased initial evaluations are 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  That is, he has presented claims which 
are plausible.  All relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Psoriasis

The veteran was treated in service for a skin disorder.  
Service connection for psoriasis was granted in April 1993.  
A 30 percent evaluation was assigned from June 7, 1989.  The 
veteran disagreed with that initial evaluation.

The veteran's psoriasis is rated by analogy under Code 7806.  
The current 30 percent contemplates exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent evaluation requires evidence of ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or that the skin disorder be exceptionally 
repugnant.  38 C.F.R. Part 4, Code 7806 (1999).

An August 1990 VA examination report noted multiple psoriasis 
lesions scattered over the veteran's body, with many on the 
hands and feet.  A March 1992 VA treatment record indicated 
that the veteran had generalized psoriasis involving 
approximately 10 percent of his body.  A February 1994 VA 
examination found raised, erythematous, silvery, scaly 
plaques diffusely over the body, including the elbows, back, 
chest, scalp, scrotum and legs.  The condition was noted as 
not disfiguring.  

An October 1995 VA examination report showed psoriasis 
present on the right upper back, lower left leg, the right 
leg, and both elbows and knees.  This caused burning and 
itching.  A September 1996 private medical report described 
mildly active psoriasis, localized to the lower left leg.  VA 
examination in July 1998 found psoriasis confined to the 
right lower leg, which caused itching on and off.

The medical evidence indicates that the veteran has 
experienced psoriasis involving various parts of the body; at 
times this has resulted in constant itching and involved 
extensive lesions.  However, at no time since June 1989 has 
the evidence showed the psoriasis to result in ulceration or 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or to be exceptionally repugnant.  38 C.F.R. 
Part 4, Code 7806 (1999).  Accordingly, the preponderance of 
the evidence is against an evaluation in excess of 30 percent 
for the veteran's service connected psoriasis at any time 
since June 1989.  See Fenderson, supra.

Psoriatic Arthritis

Service connection was granted for psoriatic arthritis in 
April 1993.  A 20 percent evaluation was assigned from August 
8, 1990.  The veteran disagreed with that initial evaluation. 

The veteran's psoriatic arthritis is rated as analogous to 
rheumatoid arthritis under Diagnostic Code 5002.  That code 
provides a 40 percent evaluation where symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times per year are 
shown.  The current 20 percent evaluation is appropriate 
where one or two exacerbations a year in a well-established 
diagnosis are present.  38 C.F.R. Part 4, Code 5002 (1999). 

On VA examination in August 1990, the veteran reported 
tenderness in his ankles, feet, knees, and hips, as well as 
swelling, stiffness and soreness in his hands.  The examiner 
noted decreased range of motion of all digits secondary to 
psoriatic arthritis.  A June 1992 private medical report 
noted psoriatic arthritis under good control with 
Methotrexate.  VA examination in February 1994 found full 
range of motion of all joints despite the veteran's 
complaints of pain and stiffness on examination.  An April 
1995 rheumatology examination noted full range of motion of 
the cervical spine, wrists, hand and knees.  A VA examination 
in October 1995 noted history of migratory joint pain, 
previously attributed to psoriatic arthritis, presently being 
manifested primarily in his knees and treated with non-
steroidal anti-inflammatory drugs.  On the most recent VA 
examination in July 1998, the veteran reported aches and 
pains in the knees, ankles, lower back, neck, fingers, wrists 
and shoulders.  The examiner noted normal range of motion of 
the joints.  The diagnosis was chronic psoriatic arthralgia 
of multiple joints.

While the veteran has reported serious flare-ups occurring 
frequently, the objective evidence shows few episodes 
requiring medical treatment.  The veteran has had success 
treating his symptoms with medication.  Furthermore, the 
definite impairment of health (due to the service connected 
psoriatic arthritis alone) required for a 40 percent 
evaluation has not been objectively demonstrated.  The ranges 
of joint motion have been normal, and thus there is no basis 
for a higher evaluation based on limitation of motion.  The 
medical record since August 1990 is consistent with the 
current 20 percent evaluation.  Specifically, the diagnosis 
of psoriatic arthritis is generally well-established and the 
record does not demonstrate more than one or two 
exacerbations per year.  Accordingly, the preponderance of 
the evidence is against an evaluation in excess of 20 percent 
for the veteran's service connected psoriatic arthritis at 
any time since August 1990.  See Fenderson, supra.


ORDER

The claim for service connection for periodontal disease, 
claimed as secondary to service connected disabilities, is 
well-grounded.  To this extent only, the appeal is granted.

An initial disability evaluation in excess of 30 percent for 
psoriasis is denied.

An initial disability evaluation in excess of 20 percent for 
psoriatic arthritis is denied.


REMAND

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).  The Court has 
concluded that, when aggravation of a veteran's non service-
connected condition is proximately due to or the result of a 
service- connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

As noted above, the veteran has submitted a well-grounded 
claim for secondary service connection for periodontal 
disease.  In order to assist the veteran with that claim, the 
RO should have him examined by a VA periodontist in order to 
determine whether he currently has any pathology of the gums, 
and if so, whether it is in any way related to his service 
connected psoriatic arthritis and/or medication taken to 
treat any other service connected disorder, including 
psoriasis.

As noted in the previous remand, the veteran has also claimed 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.29, based on a VA hospitalization from September 8, 1989, 
to October 19, 1989.  The record contains only a one-page 
discharge summary from that hospitalization, which indicates 
that the veteran did receive some treatment for psoriasis.  
The veteran has indicated that his inquiries have raised the 
possibility that the records in question could currently be 
found at either the Houston, Texas, or Miami, Florida, VA 
Medical Centers.  The Board is of the opinion that the entire 
hospitalization record is necessary in order to properly 
evaluate this issue, and that the RO should contact both of 
those locations in an attempt to obtain the records.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The RO must obtain and associate with 
the claims folder the entire 
hospitalization record pertaining to the 
veteran's treatment from September 8 
through October 19, 1989, from the VA 
Medical Center in Houston, Texas.  In 
this regard, it should be noted that the 
veteran has indicated that the records 
may also be located at the Miami, 
Florida, VAMC.

2.  The RO should schedule the veteran 
for an examination by a VA periodontist 
to determine whether the veteran has a 
chronic gum disorder/periodontal disease, 
and if so, whether it is proximately due 
to, the result of, or aggravated by his 
service connected psoriatic arthritis 
and/or psoriasis or any medication taken 
to treat a service connected disability.  
In this regard, the examiner is requested 
to review and comment upon the June 1993 
report from Dr. Bell as well as the 
October 1995 VA dental examination 
report.  The examiner's report should 
include complete rationale for the 
conclusions reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following completion of the above, the RO should review the 
veteran's claims with regard to the additional evidence 
obtained.  A supplemental statement of the case should be 
furnished to the veteran and his representative.  They 
should be given a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



